On Petition to Rehear.
The petition to rehear this cause is based on three propositions. The first and third really go to the single question of whether or not the plaintiff-in-error is financially able to bear a portion of his daughters's college expenses. We discussed these questions at length in our original opinion and for the reasons there expressed reached a contrary conclusion to the petition now filed.
It is true the petitioner concludes, without any evidence to support said conclusions, that he was not able (financially) to send his daughter to college. Shortly after making this concluding statement he reluctantly admits on cross-examination that he has and owns the properties set forth in our original opinion. He does not offer or attempt to elaborate thereon by showing their worth, earning power, etc.
The second assignment is that the "trial court had no jurisdiction to try the cause" because the declaration was not filed in time.
Suit was begun by summons filed on the 29th of February, 1944. No declaration was filed until November 6, 1944. Meantime an order was entered allowing ten days *Page 131 
additional time in which to file the declaration. The declaration was not filed within the ten days. A motion to strike the declaration and dismiss the suit was seasonably filed. This motion was argued and overruled and the case went to trial on declaration, answer (filed after the overruling of the motion), and proof offered by both sides.
The record does not show why or what the reasons of the trial court were in overruling this motion. Clearly it is within the trial court's discretion. There is nothing to show this discretion has been abused. For a very clear and well-reasoned opinion on a related subject see Whitson v. Southern Ry. Co., Tenn. Sup., Oct. 13, 1943, 189 S.W.2d 823.
For the reasons expressed the petition must be overruled with costs. *Page 132